Citation Nr: 0624603	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  94-41 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins.

2.  Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty for more than 3 years 
including from September 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1993 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously remanded by the Board in October 
2000 and May 2001 for additional development.


FINDINGS OF FACT

1.  Bilateral varicose veins were not present in service and 
are not otherwise related to service.

2.  Resolving reasonable doubt in the appellant's favor, 
chronic obstructive pulmonary disease is attributable to the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  Bilateral varicose veins were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Chronic obstructive pulmonary disease was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Varicose Veins

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in June 2001.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in her possession, informed her 
of the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim for service connection for varicose veins has been 
obtained.  

The RO obtained the veteran's service medical records, 
private medical treatment records, and Social Security 
records, and the veteran testified at two hearings before a 
hearing officer.  The veteran was provided VA examinations in 
March 1971, September 1973, February 1993, April 1946, August 
1996, January 1998, and February 2003.  The veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.
In light of the Board's denial of the appellant's claim for 
service connection for bilateral varicose veins, no 
disability rating or effective date will be assigned, and 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
issue.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The veteran's service medical records are negative for any 
mention of varicose veins or any similar disability.  The 
veteran filed her first claim for disability benefits in 
November 1970 and she made no mention of varicose veins.  The 
veteran underwent a VA examination in March 1971 and the 
examiner did not note any varicose veins.  The first mention 
of varicose veins in the medical records is a VA examination 
in September 1973 which indicated that the veins of the 
veteran's left leg appeared tortuous as compared to the veins 
of the right leg.  The examiner did not indicate any etiology 
for this condition.

The veteran submitted private treatment notes from the Health 
Care Plan of New Jersey dated from March to December 1982.  A 
treatment note from March 1982 indicates that the veteran was 
complaining of varicose veins and that she wore supporting 
stockings for the condition.  There was no etiology shown for 
varicose veins and no link to service suggested.  The records 
from the Social Security Administration relate to the 
veteran's lung condition and not to the veteran's varicose 
veins.

The veteran underwent a VA examination in February 1993 which 
indicated a diagnosis of bilateral varicose veins, but no 
etiology is shown and there is no link to service provided.  
VA outpatient treatment notes dated from 1994 to 2003 also do 
not indicate any etiology for the veteran's varicose veins, 
and do not suggest a link to service.

The veteran testified at a personal hearing at the RO in 
April 1994.  She testified that she had varicose veins and 
that they were treated with compression stockings, but she 
did not testify as to how the varicose veins were linked to 
service.  At a second personal hearing, in October 1999, the 
veteran indicated that the varicose veins were first 
diagnosed in September 1973 at a VA examination.  She also 
testified that her medical school professor diagnosed 
varicose veins and that he told her that they were linked to 
her service, specifically parachute jumps.  The veteran 
stated that she had been unable to contact her professor to 
obtain additional evidence.

The veteran underwent three additional VA examinations 
between April 1996 and January 1998.  The veteran was 
diagnosed with varicose veins at each of these examinations.  
The only etiology suggested was during the August 1996 
examination that indicated the varicose veins were probably 
due to incompetent veins in the saphenofemoral junction.  The 
veteran suggested a link to parachute jumps while in service, 
but the VA examiner did not indicate such a link.   At the 
January 1998 VA examination the examiner stated that the 
veteran should wear support hose and should keep her legs 
elevated as much as possible, but did not indicate any link 
to service.

The veteran underwent a final VA examination in February 
2003.  The examiner diagnosed the veteran with bilateral 
varicose veins with a history of one episode of pulmonary 
embolism in 1998.  The examiner stated his opinion that it 
was less likely that the veteran's varicose veins are related 
to service by way of incurrence or aggravation, or secondary 
to any service-connected condition.

Based on the above, the Board finds that the preponderance of 
the evidence shows that the veteran's bilateral varicose 
veins are not related to service.  The service medical 
records do not show any history of varicose veins or any 
similar complaints regarding her legs.  The VA examination 
conducted in 1971 did not indicate the presence of any 
varicose veins.  The first diagnosis of varicose veins was in 
September 1973 as indicated in the VA examination and as 
corroborated by the veteran in her testimony.  The veteran 
stated her belief that the varicose veins were related to 
service, specifically parachute jumps, and she testified that 
her medical school professor was of the same opinion.  The 
veteran has been unable to provide any statement or evidence 
from her professor, an that hearsay medical evidence is less 
probative than the clinical evidence of record.  None of the 
VA treatment notes from 1994 to 2003, or VA examinations 
between 1993 and 1998 suggests any link to service.  The VA 
examiner in February 2003 specifically stated that it was 
less likely that the veteran's varicose veins are related to 
service.  In light of the opinion from the VA examiner in 
February 2003, the lack of service medical records showing 
varicose veins, and the fact that varicose veins were first 
diagnosed almost 3 years after service, the Board finds that 
the preponderance of the evidence is that the veteran's 
varicose veins are not related to service.  The Board notes 
the veteran's testimony but finds that it is outweighed by 
the factors listed above, especially the lack of supporting 
service medical records, and the VA examiner's opinion from 
February 2003.

Since a clear preponderance of the evidence is against a 
finding that bilateral varicose veins are related to service, 
service connection is not warranted. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005). 

Pulmonary Disorder

In view of the action below on the matter of entitlement to 
service connection, which is taken as a complete grant of the 
benefit sought, no additional notice or development under the 
VCAA or the Dingess case is indicated.  See Dingess, supra.  
In that case it was indicated that notice to the veteran 
should include information concerning increased ratings and 
effective dates.  The Board is not adjudicating those matters 
herein; the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  If the appellant disagrees with the RO action she can 
thereafter appeal those matters.  In this case, there is no 
prejudice as this is a complete grant as to the issue on 
appeal. 

The veteran is seeking service connection for a chronic lung 
disorder, claimed as emphysema and chronic obstructive 
pulmonary disease.  While in service, the veteran suffered 
from pneumonia and repeated severe colds and bronchitis.  A 
VA examination in March 1971 noted that the veteran had no 
current respiratory complaints, and did not complain of any 
shortness of breath or chest pain.  Lungs were clear on 
examination.  In 1990 the veteran was diagnosed with Alpha-1 


Antitrypsin deficiency.  According to the most recent VA 
examination in February 2003, the veteran is currently 
suffering from emphysema.  

A June 2004 opinion from two VA physicians indicted that the 
veteran's symptoms of recurrent bronchitis were probably 
manifestations of early lung disease while in the military, 
but there was no evidence of obstructive lung disease at 
discharge.  These physicians stated that chronic obstructive 
pulmonary disease was due to the veteran's Alpha-1 
Antitrypsin deficiency and cigarette smoking, and that the 
veteran would have developed disabling pulmonary disease 
whether she served in the military or not as long as she 
smoked cigarettes.

The Board obtained an independent medical expert opinion 
dated in January 2006 from T.W.R., M.D., of the Division of 
Allergy, Pulmonary, and Critical Care Medicine at Vanderbilt 
University School of Medicine.  Dr. R. summarized the medical 
record and concluded that the veteran's chronic lung 
disorder, specifically emphysema and chronic obstructive 
pulmonary disease, was less likely related to any event in 
her military service.  Rather, the veteran developed her 
emphysema and bronchiectasis as a result of a congenital 
deficiency in the enzyme AAT combined with 25-30 years of 
daily cigarette smoking.  Dr. R. did not believe that signs 
and symptoms of emphysema were present on the veteran's 
discharge from the military.  Instead, he stated, symptoms 
became evident at least a few years post-discharge, and more 
likely in the mid-1980s.

Statements from R.M.S., M.D., dated in February 2006, and 
J.M., M.D., dated in March 2006, stated that the it was 
plausible that the veteran's reported exposure during service 
in Vietnam to dusts, gun smoke, secondhand smoke, and other 
environmental irritants, contributed to the development of 
her chronic obstructive pulmonary disease.

The veteran submitted a statement dated in May 2006 from 
R.A.S., M.D., Director of the Alpha-1 Antitrypsin (AAT) 
Program at National Jewish Medical and Research Center.  Dr. 
S. reviewed the record, and the independent medical expert 
opinion obtained by the Board.  Dr. S. disputed the findings 
of the IME Dr. R., and concluded that without the exposures 
during military service, the veteran would not have developed 
such significant lung disease during her life.  Dr. S. 
stated:

The agents that promote the lung 
destruction associated with Alpha-1 fall 
into two major categories:  those that 
decrease the effectiveness of alpha-1 
antitrypsin and those that decrease the 
lung's white blood cell burden.  Cigarette 
smoke, organic fumes, inhaled oxidants, and 
oxidants released by inflammatory cells are 
all capable of chemically inactivating the 
meager amount of alpha-1 antitrypsin that 
is present in the lungs of patients with 
this genetic predisposition.  Irritants, 
dust, and pulmonary infections recruit 
neutrophils into the lung and overburden 
this meager defense with tissue-destroying 
enzymes released by the neutrophils.

The risk factors acting in concert in this 
case include dust and smoke exposure, 
chemical/organic fume exposure, and 
recurrent respiratory infections all 
occurring during [the veteran]'s military 
career.  

It would not be uncommon to see totally 
normal pulmonary function in individuals of 
[the veteran]'s age with Alpha-1.  In 
addition, the decline in lung function of 
individuals with known exposures can show 
up many years from the time of initial 
exposure.  It is more likely than not that 
the military-related factors mentioned 
above contributed significantly to the 
dramatic decline in [the veteran]'s 
pulmonary function noted over the past two 
decades.

A statement dated in May 2006 from C.S., M.D., Professor of 
Pulmonary and Critical Care Medicine at the Medical 
University of South Carolina, concurred with the statement of 
Dr. R.A.S., and concluded that military service was most 
likely, or at least as likely as cigarette smoking, to have 
significantly contributed to chronic obstructive pulmonary 
disease in the setting of the veteran's AAT deficiency.

In this case, the medical opinions of record are in conflict, 
and the ultimate cause of the veteran's pulmonary disability 
may never be known to a certainty.  However, certainty is not 
required.  Here, the evidence is at least in equipoise as to 
the matter of in-service causation of the veteran's chronic 
obstructive pulmonary disease.  Under the benefit-of-the-
doubt rule, for the veteran to prevail, there need not be a 
preponderance of the evidence in her favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence 
set forth above, such a conclusion cannot be made in this 
case.  Thus, the Board finds that service- connection for 
chronic obstructive pulmonary disease is warranted.  
38 C.F.R. § 3.102 (2005).


ORDER

Service connection for bilateral varicose veins is denied.

Service connection for chronic obstructive pulmonary disease 
is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


